Rosenberger, J.,
dissents in a memorandum as follows: I would affirm the order of the Supreme Court granting the defendant’s motion to suppress physical evidence.
Detective Nafey testified that he suspected that the defendant was a drug courier prior to approaching and questioning him on the bus, based on his evaluation of ten factors contained in operating guidelines provided by the Port Authority Police Department. He conceded, however, that the defendant met but one of the ten factors of the profile, his actions in pacing and looking around the terminal area.
When the detectives first observed the defendant, it was 1:15 in the morning and passengers were lined up at gates 70 and 71, waiting for a bus which had been scheduled to depart at that time, but was delayed. Passengers did not begin to board until some twenty minutes later. While the defendant waited for the bus, the detectives watched him pace and look out to the bus ramp. They then saw him go through an adjoining gate and "cut” ahead of the line.
After the defendant handed his ticket to the driver, he boarded the bus and took a seat. The detectives followed him aboard and then surrounded him, with one conducting the questioning while the other searched for his bag. As found by the Supreme Court, the detectives were not interested in any of the defendant’s responses. They had already determined to seize the defendant’s bag.
The defendant’s actions were consistent with those of any passenger waiting for a bus to depart. The Supreme Court found, as fact, that the detectives were determined to seize the defendant’s backpack prior to their boarding the bus. The court further found that Nafey’s attempt to justify the initial approach as merely a request for information was a ruse designed to force the defendant to relinquish any claim to his bag. While, as the majority notes, the court applied the wrong standard in determining the conduct necessary to justify an approach and request for information by the police (see, People v Hollman, 79 NY2d 181), nevertheless, with regard to the court’s findings of fact and resolution of issues pertaining to the witness’ credibility, such findings must be accorded great weight (People v Prochilo, 41 NY2d 759; People v Maylor, 184 AD2d 371, lv denied 80 NY2d 906).
*412As the Court of Appeals stated in People v Hollman (supra, at 190 [explaining People v De Bour, 40 NY2d 210, 219]), "in their law enforcement capacity, police officers have fairly broad authority to approach individuals and ask questions relating to identity or destination, provided that the officers do not act on whim or caprice and have an articulable reason not necessarily related to criminality for making the approach”. Here the detectives had set out to search the boy before there was any approach or questioning. Their actions were thus totally irrelevant to the ultimate seizure.
The record supports the Supreme Court’s finding that the detectives used a ruse to conduct a search and seizure. Since the approach was improper, the Supreme Court correctly concluded that the abandonment of the bag was a "spontaneous, provoked, reaction to illegal police conduct” (cf., People v Hollman, supra; People v Boodle, 47 NY2d 398, cert denied 444 US 969). Accordingly, I would affirm the order granting the defendant’s motion to suppress.